DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 03/09/2020. Claims 1-9 are acknowledge as pending in this application with claims 1, 3-9 are amended, and claim 2 is previously presented. The rejections of the previous Office Action are maintained, as discussed below.            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed 12/14/2021 have overcome the Claim Objection but not the drawing Objection. However, the applicant amendment filed on 12/14/2021 have raised new matter 112a issue, Claim Objection, Drawing Objection and  Specification Objection.

Specification
The Amendment to the Specification submitted on 02/23/2022 is not accepted because it introduces new matter. Specifically, the newly added Para [0011a] is directed to the drawing description of Figure 5 and Para [0020] is directed to Figure 6. Both figures 5 and 6 are not in the drawing submitted on 05/07/2020. Further, the replacement drawing submitted on 02/23/2022 is not accepted because the drawings are not supported by the original specification. For instance, the specification filed on 03/03/2020 discloses one lift handle mounted to the outer vertical support beam and/or the rowing machine frame (Specification, Para l0003]; this limitation is interpreted as one lift handle positioned on the outer vertical support beam or one lift handle positioned on the rowing machine frame or one lift handle positioned on both the outer vertical support beam and the rowing machine frame). However, the replacement sheet of FIG.5 filed on 02/23/2022 disclose two lift handles wherein one lift handle positioned on the outer vertical support beam and other lift handle positioned on the rowing machine frame. 

The Abstract is objected because it contains more than 150 words.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The replacement sheets submitted on 02/23/2022 is not accepted because it raises new matter issue.
Claim 1 recites the limitation “a lift handle mounted to at least one of the outer vertical support beam or the rowing machine frame, the handle being positioned approximate the rear support base” in lines 24-25. The Applicant’s drawings (FIGS.1-4) only show one lift handle mounted to the outer vertical support beam but not one lift handle mounted to both the rowing machine frame and the outer vertical support beam. The replacement sheet of FIG.5 is not accepted because it raises new matter issue regarding a lift handle. Further, in the replacement sheet of FIG.5, there are two lift handles wherein one of the two lift handles mounted to the rowing machine frame and other of the two lift handles mounted to the outer vertical support beam. Claim 1 only claim one lift handle, not two lift handles. The Examiner suggest to amend this limitation to ---a lift handle mounted to the outer vertical support beam---
Claim 8 recites the limitation “a lift handle mounted to or incorporate into at least one of the outer vertical support beam or the rowing machine frame, the handle being positioned approximate the rear support base” in lines 25-27. The Applicant’s drawings (FIGS.1-4) only show one lift handle mounted to or incorporate into the outer vertical support beam but not one lift handle mounted to both the rowing machine frame and the outer vertical support beam. The replacement sheet of FIG.5 is not accepted because it raises new matter issue regarding a lift handle. Further, in the replacement sheet of FIG.5, there are two lift handles wherein one of the two lift handles mounted to the rowing machine frame and other of the two lift handles mounted to the outer vertical support beam. Claim 8 only claim one lift handle, not two lift handles. The Examiner suggest to amend this limitation to ---a lift handle mounted to the outer vertical support beam---
Claim 9 recites the limitation “a lift handle provided on the rowing machine frame approximate the rear support base” in lines 23-24. The Applicant’s drawings (FIGS.1-4) only show one lift handle mounted to the outer vertical support beam but not one lift handle mounted to both the rowing machine frame and the outer vertical support beam. Further, the replacement sheet of FIG.5 is not accepted because it raises new matter issue regarding a lift handle.

Claim Objections
Claims 1, 8 are objected to because of the following informalities: 
Claim 1, line 26, “the handle” should be corrected to ---the lift handle---
Claim 8, line 26, “the handle” should be corrected to ---the lift handle---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8-9 recite the limitation "the handle being positioned approximate the rear support base" in lines 25-26.  This limitation is introducing new matter because the specification does not disclose that the handle being positioned approximate the rear support base. Specifically, the specification does not provide any support of the position of the handle on the rowing machine frame. Further, the addition of “approximate” is not disclosed in the specification, therefore it is unclear what the metes and bounds of the position of the handle relative to the rear support base.
Claim 8 recites the limitation "the handle being positioned approximate the rear support base" in lines 26-27.  This limitation is introducing new matter because the specification does not disclose that the handle being positioned approximate the rear support base. Specifically, the specification does not provide any support of the position of the handle on the rowing machine frame. Further, the addition of “approximate” is not disclosed in the specification, therefore it is unclear what the metes and bounds of the position of the handle relative to the rear support base.
Claim 9 recites the limitation "a lift handle provided on the rowing machine frame approximate the rear support base" in lines 23-24.  This limitation is introducing new matter because the specification does not disclose that the handle being positioned approximate the rear support base. Specifically, the specification does not provide any support of the position of the handle on the rowing machine frame. Further, the addition of “approximate” is not disclosed in the specification, therefore it is unclear what the metes and bounds of the position of the handle relative to the rear support base.

                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2018/0126216 A1) in view of in view of Hausheer (US 2019/0168051 A1)
Regarding claim 1: Hamilton et al disclose a rowing machine exercise device (stowable rowing machine or rower, Para [0004] “The present disclosure generally provides a stowable rowing machine or rower”) comprising: 
a rowing machine frame  (the frame 104 and the seat rail 106, see annotated in FIG. 1A) having a forward support base (first frame member 108, second frame member 110, support bar 140, see annotated in FIG. 1A) and a rear support base (rear post 234, see annotated in FIG. 1A); 
a rewinder (resistance engine 264, see annotated in FIG. 1A; Para [0052] “at least a portion of the resistance engine 264 (e.g., a flywheel, a clutch assembly, or the like) may rotate about an axle 270 coupled to the frame”) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A, Para [0052] “a resistance engine 264 coupled to the frame 104”); 
a pull rope (cables 268, see annotated in FIG. 1A) attached to the rewinder (resistance engine 264, see annotated in FIG. 1A) at a first end (see annotated in FIG. 1A) and attached to a pull bar (bar 266, see annotated in FIG. 1A) at an opposite end (see annotated in FIG. 1A; Para [0052] “one or more bars 266 coupled to the resistance engine 264 via one or more cables 268”); 
at least one foot rest panel (foot supports 236, see annotated in FIG. 1A) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A; Para [0050] “a pair of foot supports 236 coupled to a portion of the frame 104”); and 
a seat (seat 250, see annotated in FIG. 21) mounted for reciprocating movement along the rowing machine frame (see annotated in FIG. 21) towards and away from the at least one foot rest panel (Para [0051] “the seat 250 may slide along the seat rail 106 between adjacent the first and second ends 160, 162 of the seat rail 106.”);
wherein the rear support base (rear post 234, see annotated in FIG. 1A) is vertically adjustable (Para [0049] “In some embodiments, the rear post 234 may be extendable to alter the angle of the seat rail 106 relative the support surface (see dashed portion of rear post 234 in FIG. 2).”) and includes, 
an outer vertical support beam (see annotated in FIG. 1A) coupled to and extending down from the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A), and having a latch pin hole (see annotated in FIG. 1A) extending through a wall (see annotated in FIG. 1A) of the outer vertical support beam, 
a lift handle (handle 272, see annotated in FIG. 1A) mounted to at least one of the outer vertical support beam or the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A; Para [0053] “the rower 100 may include a handle 272 attached to the frame 104”; the Examiner notes that the handle 272 is mounted to the rowing machine frame), the handle being positioned approximate the rear support base (since the specification does not provide any support or definition for the specific location of the lift handle on the rowing machine frame, the position of Hamilton handle 272 is considered to be approximated to the rear support base when the handle is positioned at the lower position as shown in FIG.1A below).  

    PNG
    media_image1.png
    1322
    1432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1022
    1504
    media_image2.png
    Greyscale

Hamilton et al fails to disclose an outer vertical support beam (Hamilton et al, see annotated in FIG. 1A) having a vertical channel extending upward therein from a bottom of the outer vertical support beam;
an inner vertical support beam received in a telescoping manner within the outer vertical support beam through the bottom of the outer vertical support beam, the inner vertical support beam having a plurality of adjustment holes uniformly spaced along a vertical line in an outer wall of the inner vertical support beam, the vertical line being aligned on a horizontal point with the latch pin hole in the outer vertical support beam, 
a foot structure coupled to bottom of the inner vertical support beam, 
a latch pin assembly mounted to the outer vertical support beam, the latch pin assembly including a latch pin biased by a bias to extend through the latch pin hole and any of the plurality of adjustment holes that are aligned on a vertical level with the latch pin hole, and the latch pin assembly including an actuating tab that overcomes the bias to pull the latch pin from the any of the adjustment hole that are aligned on the vertical level with the latch pin hole when actuated.
Hausheer et al teach an analogous exercise device wherein an outer vertical support beam (Hausheer, see annotated in FIG. 1A) having a vertical channel (Hausheer, channel 136, see annotated in FIG. 1A) extending upward therein from a bottom (Hausheer, see annotated in FIG. 1A) of the outer vertical support beam (Hausheer, see FIG. 1A);
an inner vertical support beam (Hausheer, base leg components 106, see annotated in FIG. 1A) received in a telescoping manner (Hausheer, see FIGS. 1A-1B) within the outer vertical support beam (Hausheer, see annotated in FIG. 1A) through the bottom (Hausheer, see annotated in FIG. 1A) of the outer vertical support beam, the inner vertical support beam (Hausheer, see annotated in FIG. 1A) having a plurality of adjustment holes (Hausheer, see annotated in FIG. 1A) uniformly spaced along a vertical line (Hausheer, see annotated in FIG. 1A) in an outer wall (Hausheer, outer surface of the annotated outer vertical support beam, see annotated in FIG. 1A) of the inner vertical support beam, the vertical line (Hausheer, see annotated in FIG. 1A; ) being aligned on a horizontal point (the horizontal point is where the adjustment hole is aligning with the latch pin hole) with the latch pin hole (Hausheer, see annotated in FIG. 1A) in the outer vertical support beam (Hausheer, see annotated in FIG. 1A), 
a foot structure (Hausheer, see annotated in FIG. 1A) coupled to bottom of the inner vertical support beam (Hausheer, see annotated in FIG. 1A), 
a latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) mounted to the outer vertical support beam (Hausheer, see annotated in FIG. 1A), the latch pin assembly (Hausheer, see annotated in FIG. 1A) including a latch pin (Hausheer, see annotated in FIG. 1A) biased by a bias to extend through the latch pin hole (Hausheer, see annotated in FIG. 1A; Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) and any of the plurality of adjustment holes (Hausheer, see annotated in FIG. 1A) that are aligned on a vertical level with the latch pin hole (Hausheer, see annotated in FIG. 1A), and the latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) including an actuating tab (Hausheer, first and second extensions 129A, 129B) that overcomes the bias (Hausheer, the spring force) to pull the latch pin from the any of the plurality of adjustment hole (Hausheer, see annotated in FIG. 1A, Para [0031] “when a user grasps the pair of spring-loaded locking (pawl) devices 126 the respective first and second extensions 129A, 129B and thus the first and second locking portions 131A, 131B pivot away from its corresponding leg component (and more particularly the respective notch 156 therein), such as a respective base leg component 106, in order to unlock the platform component 102 therefrom (as shown in FIG. 1B) and to thereby permit vertical movement of the platform component 102 relative to the base component 104 in either of an upward or downward direction”) that are aligned on the vertical level with the latch pin hole when actuated. 
Further, Hausheer et al teach wherein the latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) includes a lever (Hausheer, spring-loaded graspable lever 127, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) pivotally mounted to the outer vertical support beam (Hausheer, see FIGS. 1A-1B), wherein the lever (Hausheer, spring-loaded graspable lever 127, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) has an actuating end that includes the actuating tab (Hausheer, first extension 129A, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) and an opposite engagement end that includes the latch pin (Hausheer, locking portion 131A, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”)
wherein the lever is z-shaped (Hausheer, see annotated in FIG. 1A) in cross-section taken along the vertical line (Hausheer, see annotated in FIG. 1A).

    PNG
    media_image3.png
    1138
    1617
    media_image3.png
    Greyscale


wherein the plurality of adjustment holes includes a bottom-most hole (Hausheer, see annotated in FIG. 1B below) and a top-most hole (Hausheer, see annotated in FIG. 1B below), and wherein the latch pin hole (Hausheer, see annotated in FIG. 1B below) is aligned at a vertical level with the bottom-most hole (Hausheer, see annotated in FIG. 1B below) when the inner vertical support beam (Hausheer, see annotated in FIG. 1B below) is fully received within the outer vertical support beam (Hausheer, see FIG. 1 below);
wherein the plurality of adjustment holes include at least five of the adjustment holes (Hausheer, see FIG. 1-1B).


    PNG
    media_image4.png
    1231
    1422
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1138
    1617
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    1123
    1428
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1138
    1617
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear support base of Hamilton to be height adjustable, including a rear support base, a vertical support beam, foot structure and latch pin assembly as taught by Hausheer to create a height adjustable base to suit different users and different needs of the various users. Further, height adjustable exercise devices are well known in the art.

Regarding claim 2: Hamilton et al in view of Stepanian et al, and further in view of Hausheer teach wherein the latch pin assembly (Hausheer, locking device 126, see the rejection of claim 1 above) includes a lever (Hausheer, spring-loaded graspable lever 127, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) pivotally mounted to the outer vertical support beam (Hausheer, see the rejection of claim 1 above), wherein the lever (Hausheer, spring-loaded graspable lever 127, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) has an actuating end that includes the actuating tab (Hausheer, first extension 129A, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) and an opposite engagement end that includes the latch pin (Hausheer, locking portion 131A, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”).

Regarding claim 3: Hamilton et al in view of Stepanian et al, and further in view of Hausheer teach wherein the lever is z-shaped in cross-section taken along the vertical line (Hausheer, see rejection of claim 1 above, Hamilton in view of Hausheer teaches a z-shaped lever).

    PNG
    media_image3.png
    1138
    1617
    media_image3.png
    Greyscale


Regarding claim 5: Hamilton et al in view of Stepanian et al, and further in view of Hausheer teach wherein the plurality of adjustment holes includes a bottom-most hole (Hamilton in view of Hausheer teaches this see claim 1 above) and a top-most hole (Hamilton in view of Hausheer teaches this see claim 1 above), and wherein the latch pin hole (Hamilton in view of Hausheer teaches this see claim 1 above) is aligned at a vertical level (the vertical level is when the latch pin hole are vertically aligned with the bottom most hole) with the bottom-most hole (Hamilton in view of Hausheer teaches this see claim 1 above) when the inner vertical support beam (Hamilton in view of Hausheer teaches this see claim 1 above) is fully received within the outer vertical support beam (Hamilton in view of Hausheer teaches this limitation, see claim 1 above).

    PNG
    media_image4.png
    1231
    1422
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1138
    1617
    media_image5.png
    Greyscale


Regarding claim 6: Hamilton et al in view of Stepanian et al, and further in view of Hausheer teach wherein the plurality of adjustment holes include at least five adjustment holes (Hamilton in view of Hausheer teaches this see claim 1 above)

Regarding claim 7: Hamilton et al in view of Stepanian et al, and further in view of Hausheer teach wherein the latch pin hole and the plurality of adjustment holes (Hausheer, see FIG. 7A; As shown in FIG. 7A, the notches 156 appears to be wider than their vertical height; Para [0038] “each base leg component 106 includes a longitudinally-extending rack or series of notches 156”) are wider than their vertical height, and the latch pin has a corresponding wider than high shape so that the latch pin (Hausheer, locking portion or pawl 131A) securely fits within a vertically aligned pair of the latch pin hole (Hausheer, see annotated in FIG. 1A) and one of the plurality of adjustment holes (Hausheer, see FIGS. 1A-1B, Para [0038] “each base leg component 106 includes a longitudinally-extending rack or series of notches 156 on the leg element 152 that are configured to receive a respective locking portion or pawl 131A, 131B of a respective locking device 126 when the device is in its locked state, as shown in FIG. 1A”).

    PNG
    media_image8.png
    1698
    632
    media_image8.png
    Greyscale


Hamilton et al in view of Stepanian et al, and further in view of Hausheer fail to explicitly teach wherein the latch pin hole are wider than their vertical height.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the latch pin hole, as taught in Hamilton et al in view of Stepanian et al, and further in view of Hausheer, to be wider than their vertical height because different dimension, size or shape is an aesthetical choice that would not affect the overall function of the device. (Hausheer, Para [0052] “Although in the embodiments described above a vertical height of the platform component 102 is described to be secured by the interaction between the locking portions or pawls 131A, 131B of the pair of spring-loaded locking/pawl devices 126 and respective notches 156 of the leg components 106, 146, other mechanical arrangements are contemplated that would suitably serve this function. In an embodiment, for example, the locking portions or pawls 131A, 131B (shown as wedge-shaped in FIG. 3) may be pin or rod shaped and the series of notches 156 may instead be a series of holes within the leg components 106, 146 that are shaped and sized to receive the pin or rod shaped locking portions therein”)

 Regarding claim 8: Hamilton et al disclose a rowing machine exercise device (stowable rowing machine or rower, Para [0004] “The present disclosure generally provides a stowable rowing machine or rower”) comprising: 
a rowing machine frame  (the frame 104 and the seat rail 106, see annotated in FIG. 1A) having a forward support base (first frame member 108, second frame member 110, support bar 140, see annotated in FIG. 1A) and a rear support base (rear post 234, see annotated in FIG. 1A); 
a resistance mechanism (resistance engine 264, see annotated in FIG. 1A; Para [0052] “at least a portion of the resistance engine 264 (e.g., a flywheel, a clutch assembly, or the like) may rotate about an axle 270 coupled to the frame”) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A, Para [0052] “a resistance engine 264 coupled to the frame 104”) and operatively coupled to at least one hand grip (bar 266, see annotated in FIG. 1A, Para [0052] “one or more bars 266 coupled to the resistance engine 264 via one or more cables 268”) providing resistance of the at least one hand grip moving forward or rearward with respect to the rowing machine frame (Para [0051] “the user may pull on the one or more bars 266 while performing rowing type exercises to actuate the resistance engine 264. The resistance engine 264 may provide variable resistance via a rotating air-resistance based fan-like mechanism, a magnetism based eddy current mechanism, a friction based brake mechanism, or the like”); 
at least one foot support (foot supports 236, see annotated in FIG. 1A) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A; Para [0050] “a pair of foot supports 236 coupled to a portion of the frame 104”); and 
a seat (seat 250, see annotated in FIG. 21) mounted for reciprocating movement along the rowing machine frame (see annotated in FIG. 21) towards and away from the at least one foot support (Para [0051] “the seat 250 may slide along the seat rail 106 between adjacent the first and second ends 160, 162 of the seat rail 106.”);
wherein the rear support base (rear post 234, see annotated in FIG. 1A) is vertically adjustable (Para [0049] “In some embodiments, the rear post 234 may be extendable to alter the angle of the seat rail 106 relative the support surface (see dashed portion of rear post 234 in FIG. 2).”) and includes, 
an outer vertical support beam (see annotated in FIG. 1A) coupled to and extending down from the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A), and having a latch pin hole (see annotated in FIG. 1A) extending through a wall (see annotated in FIG. 1A) of the outer vertical support beam, 
a lift handle (handle 272, see annotated in FIG. 1A) mounted to or incorporated into at least one of the outer vertical support beam or the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A; Para [0053] “the rower 100 may include a handle 272 attached to the frame 104”; the Examiner notes that the handle 272 is mounted to the rowing machine frame), the handle being positioned approximate the rear support base (since the specification does not provide any support or definition for the specific location of the lift handle on the rowing machine frame, the position of Hamilton handle 272 is considered to be approximated to the rear support base when the handle is positioned at the lower position as shown in FIG.1A below).

    PNG
    media_image9.png
    1322
    1432
    media_image9.png
    Greyscale


    PNG
    media_image2.png
    1022
    1504
    media_image2.png
    Greyscale

Hamilton fails to disclose an outer vertical support beam (Hamilton et al, see annotated in FIG. 1A) having a vertical channel extending upward therein from a bottom of the outer vertical support beam;
an inner vertical support beam received in a telescoping manner within the outer vertical support beam through the bottom of the outer vertical support beam, the inner vertical support beam having a plurality of adjustment holes uniformly spaced along a vertical line in an outer wall of the inner vertical support beam, the vertical line being aligned on a horizontal point with the latch pin hole in the outer vertical support beam, 
a latch pin assembly mounted to the outer vertical support beam, the latch pin assembly including a latch pin biased by a bias to extend through the latch pin hole and any of the plurality of adjustment holes that are aligned on the vertical level with the latch pin hole, and the latch pin assembly including an actuating tab that overcomes the bias to pull the latch pin from the any of the plurality of adjustment holes that are aligned on the vertical level with the latch pin hole when actuated.
Hausheer et al teach an analogous exercise wherein an outer vertical support beam (Hausheer, see annotated in FIG. 1A) having a vertical channel (Hausheer, channel 136, see annotated in FIG. 1A) extending upward therein from a bottom (Hausheer, see annotated in FIG. 1A) of the outer vertical support beam (Hausheer, see FIG. 1A);
an inner vertical support beam (Hausheer, base leg components 106, see annotated in FIG. 1A) received in a telescoping manner (Hausheer, see FIGS. 1A-1B) within the outer vertical support beam (Hausheer, see annotated in FIG. 1A) through the bottom (Hausheer, see annotated in FIG. 1A) of the outer vertical support beam, the inner vertical support beam (Hausheer, see annotated in FIG. 1A) having a plurality of adjustment holes (Hausheer, see annotated in FIG. 1A) uniformly spaced along a vertical line (Hausheer, see annotated in FIG. 1A) in an outer wall (Hausheer, outer surface of the annotated outer vertical support beam, see annotated in FIG. 1A) of the inner vertical support beam, the vertical line (Hausheer, see annotated in FIG. 1A) being aligned on a horizontal point (the horizontal point is where the adjustment hole is aligning with the latch pin hole) with the latch pin hole (Hausheer, see annotated in FIG. 1A) in the outer vertical support beam (Hausheer, see annotated in FIG. 1A), 
at least one foot support (Hausheer, see annotated in FIG. 1A) mounted to the rowing machine frame (Hausheer, see annotated in FIG. 1A), 
a latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) mounted to the outer vertical support beam (Hausheer, see annotated in FIG. 1A), the latch pin assembly (Hausheer, see annotated in FIG. 1A) including a latch pin (Hausheer, see annotated in FIG. 1A) biased by a bias to extend through the latch pin hole (Hausheer, see annotated in FIG. 1A; Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) and any of the plurality of adjustment holes (Hausheer, see annotated in FIG. 1A) that are aligned on a vertical level with the latch pin hole (Hausheer, see annotated in FIG. 1A), and the latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) including an actuating tab (Hausheer, first and second extensions 129A, 129B) that overcomes the bias (Hausheer, the spring force) to pull the latch pin from the any of the plurality of adjustment holes that are aligned on the vertical level with the latch pin hole when actuated. (Hausheer, see annotated in FIG. 1A, Para [0031] “when a user grasps the pair of spring-loaded locking (pawl) devices 126 the respective first and second extensions 129A, 129B and thus the first and second locking portions 131A, 131B pivot away from its corresponding leg component (and more particularly the respective notch 156 therein), such as a respective base leg component 106, in order to unlock the platform component 102 therefrom (as shown in FIG. 1B) and to thereby permit vertical movement of the platform component 102 relative to the base component 104 in either of an upward or downward direction”) 

    PNG
    media_image6.png
    1123
    1428
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1138
    1617
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear support base of Hamilton to be height adjustable, including a rear support base, a vertical support beam and latch pin assembly as taught by Hausheer to create a height adjustable base to suit different users and different needs of the various users. Further, height adjustable exercise devices are well known in the art.

Regarding claim 9: Hamilton et al disclose a rowing machine exercise device (stowable rowing machine or rower, Para [0004] “The present disclosure generally provides a stowable rowing machine or rower”) comprising: 
a rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A) having a forward support base (first frame member 108, second frame member 110, support bar 140, see annotated in FIG. 1A) and a rear support base (rear post 234, see annotated in FIG. 1A);
a rewinder (resistance engine 264, see annotated in FIG. 1A; Para [0052] “at least a portion of the resistance engine 264 (e.g., a flywheel, a clutch assembly, or the like) may rotate about an axle 270 coupled to the frame”) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A, Para [0052] “a resistance engine 264 coupled to the frame 104”); 
a pull rope (cables 268, see annotated in FIG. 1A) attached to the rewinder (resistance engine 264, see annotated in FIG. 1A) at a first end (see annotated in FIG. 1A) and attached to a pull bar (bar 266, see annotated in FIG. 1A) at an opposite end (see annotated in FIG. 1A; Para [0052] “one or more bars 266 coupled to the resistance engine 264 via one or more cables 268”); 
at least one foot rest panel (foot supports 236, see annotated in FIG. 1A) mounted to the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A; Para [0050] “a pair of foot supports 236 coupled to a portion of the frame 104”); and 
a seat (seat 250, see annotated in FIG. 21) mounted for reciprocating movement along the rowing machine frame (see annotated in FIG. 21) towards and away from the at least one foot rest panel (Para [0051] “the seat 250 may slide along the seat rail 106 between adjacent the first and second ends 160, 162 of the seat rail 106.”);
wherein the rear support base (rear post 234, see annotated in FIG. 1A) is vertically adjustable (Para [0049] “In some embodiments, the rear post 234 may be extendable to alter the angle of the seat rail 106 relative the support surface (see dashed portion of rear post 234 in FIG. 2).”) and includes, 
an outer vertical support beam (see annotated in FIG. 1A) having a latch pin hole (see annotated in FIG. 1A) extending through a wall (see annotated in FIG. 1A) of a bottom portion (see annotated in FIG. 1A) of the outer vertical support beam, 
a lift handle (see annotated in FIG. 1A; he user is capable to grasp the annotated handle) provided on the rowing machine frame (the frame 104 and the seat rail 106, see annotated in FIG. 1A) approximate the near support base (see FIG. 1A).  

    PNG
    media_image10.png
    1322
    1432
    media_image10.png
    Greyscale


    PNG
    media_image2.png
    1022
    1504
    media_image2.png
    Greyscale


Hamilton et al fails to disclose an outer vertical support beam (Hamilton et al, see annotated in FIG. 1A) having a vertical channel extending therein;
an inner vertical support beam received in a telescoping manner within the outer vertical support beam, the inner vertical support beam having a plurality of adjustment holes uniformly spaced along a vertical line in an outer wall of the inner vertical support beam, the vertical line being aligned on a horizontal point with the latch pin hole in the outer vertical support beam, 
a latch pin assembly mounted to the outer vertical support beam, the latch pin assembly including a latch pin biased by a bias to extend through the latch pin hole and any of the adjustment holes that are aligned on a vertical level with the latch pin hole, and the latch pin assembly including an actuating tab that overcomes the bias to pull the latch pin from the any of the plurality of adjustment holes that are aligned on  the vertical level with the latch pin hole when actuated.
Hausheer et al teach an analogous exercise wherein an outer vertical support beam (Hausheer, see annotated in FIG. 1A) having a vertical channel (Hausheer, channel 136, see annotated in FIG. 1A) extending therein;
an inner vertical support beam (Hausheer, base leg components 106, see annotated in FIG. 1A) received in a telescoping manner (Hausheer, see FIGS. 1A-1B) within the outer vertical support beam (Hausheer, see annotated in FIG. 1A) through the bottom (Hausheer, see annotated in FIG. 1A) of the outer support beam, the inner vertical support beam (Hausheer, see annotated in FIG. 1A) having a plurality of adjustment holes (Hausheer, see annotated in FIG. 1A) uniformly spaced along a vertical line (Hausheer, see annotated in FIG. 1A) in an outer wall (Hausheer, outer surface of the annotated outer vertical support beam, see annotated in FIG. 1A) of the inner vertical support beam, the vertical line (Hausheer, see annotated in FIG. 1A) being aligned on a horizontal point (the horizontal point is where the adjustment hole is aligning with the latch pin hole) with the latch pin hole (Hausheer, see annotated in FIG. 1A) in the outer vertical support beam (Hausheer, see annotated in FIG. 1A), 
a latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) mounted to the outer vertical support beam (Hausheer, see annotated in FIG. 1A), the latch pin assembly (Hausheer, see annotated in FIG. 1A) including a latch pin (Hausheer, see annotated in FIG. 1A) biased by a bias to extend through the latch pin hole (Hausheer, see annotated in FIG. 1A; Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”) and any of the adjustment holes (Hausheer, see annotated in FIG. 1A) that are vertically aligned with the latch pin hole (Hausheer, see annotated in FIG. 1A), and the latch pin assembly (Hausheer, locking device 126, see annotated in FIG. 1A) including an actuating tab (Hausheer, first and second extensions 129A, 129B) that overcomes the bias (Hausheer, the spring force) to pull the latch pin from the plurality of adjustment holes that are aligned on the vertical level with the latch pin hole when actuated. (Hausheer, see annotated in FIG. 1A, Para [0031] “when a user grasps the pair of spring-loaded locking (pawl) devices 126 the respective first and second extensions 129A, 129B and thus the first and second locking portions 131A, 131B pivot away from its corresponding leg component (and more particularly the respective notch 156 therein), such as a respective base leg component 106, in order to unlock the platform component 102 therefrom (as shown in FIG. 1B) and to thereby permit vertical movement of the platform component 102 relative to the base component 104 in either of an upward or downward direction”) when actuated.

    PNG
    media_image6.png
    1123
    1428
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1138
    1617
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear support base of Hamilton to be height adjustable, including a rear support base, a vertical support beam, foot structure and latch pin assembly as taught by Hausheer to create a height adjustable base to suit different users and different needs of the various users. Further, height adjustable exercise devices are well known in the art.

Allowable Subject Matter
Claim 4 is allowed.

	
Response to Arguments
Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Consequently, Applicant has added new Fig. 5, which illustrates that a lift handle 60 may be mounted to the outer vertical support 30 and/or a handle 60' may be mounted to the rowing machine frame 12. No new matter has been added. Support for new Fig. 5 can be found in the original specification at least in original paragraphs [0003] and [0020]. The specification has also been amended to introduce new Fig. 5. (Applicant’s remark, page )
Independent claims 1 and 8 have been further amended to recite that the lift handle is "positioned approximate the rear support base" as disclosed at least in paragraphs [0003], [0016] and Claim 9 of the original specification, and as shown in original Figs. 1. 2A. 2B. 3A, 3B and 4. None of the cited art of record teach or suggest this limitation. 
Specifically, the lift handle of Hamilton as shown in annotated Fig. lA positioned approximate the forward support base and distal from the rear support base. 
As such, most users of Hamilton would not be able to have one hand on the lift handle of Hamilton and another hand on an actuating tab provided on the rear support base to make the vertical adjustments described in the current application. This advantage is described in paragraph [0018] and Fig. 4 of the original specification as follows: As shown in Fig. 4, to adjust the vertical elevation of the rear support base 16, a user pulls up on the adjustment tab 50, which causes the latch pin 52 of the lever 48 to be removed from the adjustment hole 40 and then the user grips the lift handle 60 and vertically adjusts the telescoping between the outer vertical support beam 30 and the inner vertical support beam 38 when the latch pin is not engaged with any of the adjustment holes 40. Then when the desired height is achieved, the user will allow the latch pin hole 36 and adjustment hole 40 approximate that position to be vertically aligned and will then release the actuating tab 50 to allow the latch pin 52 to be received within the aligned latch pin hole 36 and adjustment hole 40 at approximate the desired height.

Examiner’s response:
The replacement sheet of Figure 5 is not accepted because it would introduce new matter. Claim 1 discloses one lift handle that is mounted to at least one of the outer vertical support beam or the rowing machine frame (Claim 1, lines 25-26, “a lift handle mounted to at least one of the outer vertical support beam or the rowing machine frame”). However, the replacement sheet of Figure 5 shows two lift handles wherein one lift handle is mounted to the outer vertical support beam and another lift handle is mounted to the rowing machine frame.
The specification and the drawings (FIGS. 1-4) do not provide any support for the location of the lift handle on the rowing machine frame. Specifically, Para [0003] discloses that “a lift handle mounted to the outer vertical support beam and/or the rowing machine frame” and Para [0016] discloses that “a lift handle 60 is mounted to the outer vertical support beam 30 near a top of the outer vertical support beam”. None of those paragraph discloses the newly added limitation “the handle is positioned approximated the rear support base. Therefore, the newly added limitation in claims 1 and 8 is considered to be new matter. Further, claim 9 is objected because there is no support for the limitation “a lift handle provided on the rowing machine frame approximate the rear support base”.
Since the Applicant has not disclose or define the exact position of the lift handle on the rowing machine frame, the lift handle of Hamilton is considered to be close to the rear support base when the lift handle is sliding down and to be close to the front support base when the lift handle is sliding up.
Depend on the length of the seat rail 106 of Hamilton and the length of the user’s arm, the user of Hamilton with long arm can have one hand on the handle 272 and one hand reaches to the rear end of the seat rail 106. Hamilton in view of Hausheer teach the latch pin assembly at the rear support base comprises an actuating tab (Hausheer, locking portion 131A, Para [0031] “Each locking device 126 includes a spring-loaded graspable lever 127 and a substantially U-shaped frame 129 having a first extension 129A with a first pawl or locking portion 131A”). Therefore the user of Hamilton is capable to have one hand one the handle 272 of Hamilton and one hand on the actuating tab Hausheer at the rear end of the seat rail 106. Further, this limitation of “one hand on the lift handle and another hand on an actuating tab provided on the rear support base to make the vertical adjustments” is not disclosed in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                     
                                                                                                                                                                                   /Megan Anderson/Primary Examiner, Art Unit 3784